Citation Nr: 0335565	
Decision Date: 12/17/03    Archive Date: 12/24/03

DOCKET NO.  03-24 181	)	DATE
	)
	)


THE ISSUE

Whether a July 21, 2003 decision of the Board of Veterans' 
Appeals (Board), which denied reopening of a claim for 
service connection for Meniere's disease, should be revised 
or reversed on the grounds of clear and unmistakable error.



REPRESENTATION

Moving party represented by:  The American Legion



ATTORNEY FOR THE BOARD

R.P. Harris, Counsel




FINDINGS OF FACT

1.  The veteran served on active duty from July 1947 to July 
1950.

2.  An unappealed March 1958 rating decision denied service 
connection for Meniere's disease.

3.  By a July 21, 2003 decision, the Board denied reopening 
of a claim for service connection for Meniere's disease.

4.  The veteran filed with the Board a July 28, 2003 motion 
to revise the Board's July 21, 2003 decision in question on 
the grounds of clear and unmistakable error (CUE), 
contending that in 1958 when he filed his claim for service 
connection for Meniere's disease, VA routinely denied claims 
filed by incarcerated veterans; and that during service, he 
in fact was hospitalized and diagnosed as having Meniere's 
disease, which the actual hospitalization records should 
substantiate.  The motion did not set forth clearly and 
specifically any alleged error of fact or law in the Board's 
July 21, 2003 decision in question.  


CONCLUSION OF LAW

Because the requirements for a motion for revision of a 
decision based on clear and unmistakable error have not been 
met, the motion must be dismissed without prejudice to 
refiling.  38 C.F.R. § 20.1404(b) (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A motion for revision of a decision based on clear and 
unmistakable error must be in writing, and must be signed by 
the moving party or that party's representative.  The motion 
must include the name of the veteran; the name of the moving 
party if other than the veteran; the applicable Department 
of Veterans Affairs file number; and the date of the Board 
of Veterans' Appeals decision to which the motion relates.  
If the applicable decision involved more than one issue on 
appeal, the motion must identify the specific issue, or 
issues, to which the motion pertains.  Motions which fail to 
comply with the requirements set forth in this paragraph 
shall be dismissed without prejudice to refiling under this 
subpart.  38 C.F.R. § 20.1404(a).

It appears that the July 28, 2003 CUE motion to revise the 
Board's July 21, 2003 decision in question does comply with 
38 C.F.R. § 20.1404(a).  However, it does not appear that 
said motion complies with 38 C.F.R. § 20.1404(b).  Pursuant 
to 38 C.F.R. § 20.1404(b), the motion alleging clear and 
unmistakable error must set forth clearly and specifically 
the alleged clear and unmistakable error, or errors, of fact 
or law in the Board decision, the legal or factual basis for 
such allegations, and why the result would have been 
manifestly different but for the alleged error.  Non-
specific allegations of failure to follow regulations or 
failure to give due process, or any other general, non-
specific allegations of error, are insufficient to satisfy 
the requirement of the previous sentence.  Motions which 
fail to comply with the requirements set forth in this 
paragraph shall be dismissed without prejudice to refiling 
under this subpart.  38 C.F.R. § 20.1404(b).  

The Board's July 21, 2003 decision in question denied 
reopening of a claim for service connection for Meniere's 
disease.  The veteran's July 28, 2003 CUE motion does not 
appear to specifically allege any error of fact or law in 
that Board decision.  The first allegation in the July 28, 
2003 CUE motion merely is the veteran's broad swipe at the 
VA claims adjudication system with respect to a period 
decades ago; something the Board decision had no control 
over. 

The second allegation therein asserts that he was 
hospitalized and diagnosed as having Meniere's disease 
during service and that the actual hospitalization records 
should substantiate this.  However, the unappealed March 
1958 rating decision, which denied service connection for 
Meniere's disease, was based on the available service 
medical records that did not reveal any treatment for 
Meniere's disease; and the Board's July 21, 2003 decision in 
question was based on the limited legal determination as to 
whether new and material evidence had been received by VA to 
reopen the claim.  The motion did not set forth clearly and 
specifically any alleged error of fact or law in the Board's 
July 21, 2003 decision in question in holding there was no 
new and material evidence.  

Because the moving party's motion fails to comply with the 
requirements set forth in 38 C.F.R. § 20.1404(b), the motion 
is dismissed without prejudice.


ORDER

The motion is dismissed without prejudice to refiling.


	                       
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals


Only a final decision of the Board of Veterans' Appeals may 
be appealed to the United States Court of Appeals for 
Veterans Claims.  38 U.S.C.A. § 7252 (West  2002); Wilson v. 
Brown, 5 Vet. App. 103, 108 (1993) ("A claimant seeking to 
appeal an issue to the Court must first obtain a final BVA 
decision on that issue.")  This dismissal under 38 C.F.R. 
§ 20.1404(a) (2003) is not a final decision of the Board.  
38 C.F.R. § 20.1409(b) (2003).  This dismissal removes your 
motion from the Board's docket, but you may refile the 
motion at a later date if you wish.



